--------------------------------------------------------------------------------

Exhibit 10.33
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”), is dated as of March 28,
2011, among Lattice Incorporated, a Delaware (the “Company”), and Barron
Partners LP, a Delaware limited partnership (the “Purchaser”). This Agreement
reflects the date of closing and other conforming corrections.
 
WHEREAS, on February 14, 2011, the Company entered into a certain Securities
Purchase Agreement (the “Initial SPA”) with Purchaser pursuant to which
Purchaser purchased 454,546 shares of Series D Convertible Preferred Stock (the
“Series D Stock”) for $1,000,000.00;
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser desires to purchase from the Company,
additional Series D Stock of the Company as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:
 
Article 1
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Series D Designations (as defined herein),
and (b) the following terms have the meanings indicated in this Section 1.1:
 
“4.9% Limitation” means the limitation in Section 6(b) of the Certificate of
Designation providing for limitation upon conversion rights of Series D
Preferred Stock into shares of Common Stock to the extent that such conversion
or exercise would result in beneficial ownership by Purchaser and its Affiliates
of more than 4.9% of the then outstanding number of shares of Common Stock on
such date.
 
“Affiliate” means any Person that, directly or indirectly through one (1) or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Articles” means the Certificate of Incorporation of the Company, as the same
may be amended from time to time.
 
 
1

--------------------------------------------------------------------------------

 
 
“Big Four” shall mean the auditing firms KPMG, Deloitte Touche Tohmatsu,
PricewaterhouseCoopers and Ernst and Young.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” means the certificate of the rights, preferences
and privileges, subject to the limitations, with respect to the Series D
Preferred Stock filed with the Secretary of State of the State of Delaware on
February 10, 2011, as amended by the Amended Certificate of Designation to be
filed with the Secretary of State of the State of Delaware in substantially the
form of Exhibit A to this Agreement.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived, which is deemed as of March 28, 2011.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“EBITDA” means consolidated earnings before interest, taxes, depreciation and
amortization, share-based compensation, and non-recurring extraordinary items,
each determined in accordance with GAAP.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Exempt Issuance” means: (a) shares of Common Stock or options to purchase
Common Stock to employees, officers, directors and consultants of the Company
pursuant to a stock or option plan adopted by the Board of Directors of the
Company, at the amount not exceeding two and one-half percent (2.5%) per year of
the outstanding common stock for any given year and not exceeding five percent
(5%) for a five year period, (b) securities issued upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
(including the stock rights referenced in current SEC Reports as referenced in
Section 3.1(h)) exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided
that, unless set forth in current SEC Reports as referenced in Section 3.1(h),
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the directors,
provided that any such issuance shall only be to a Person which is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company, as determined by a majority of the directors, and
in which the Company receives benefits in addition to the investment of funds,
but shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.
 
“First Closing” and “First Closing Date” means February 14, 2011.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.14 (b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.14(b).
 
“Purchase Price” shall mean the $200,000 in United States dollars payable by
wire transfer at the time of the closing.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
 
3

--------------------------------------------------------------------------------

 
 
“Required Minimum” means, as of any date, one hundred and ten percent (110%) of
the maximum aggregate number of shares of Common Stock then issued or
potentially issuable in the future pursuant to the Transaction Documents,
including any Underlying Shares issuable upon exercise or conversion in full of
all Series D Convertible Preferred Stock (including a reasonable reserve for
Underlying Shares issuable as payment of dividends), ignoring any conversion or
exercise limits set forth therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Series D Convertible Preferred Stock and the Underlying
Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.
 
“Series D Convertible Preferred Stock” means the Series D Convertible Preferred
Stock of the Company and such designations, preferences and limitations as are
set forth in the Series D Designations.
 
“Series D Designations” means the Certificate of Designation, Preferences and
Rights of Series D Convertible Preferred Stock filed with the State of Delaware
on February 11, 2011, as amended by the form of Amended Certificate of
Designation attached hereto as Exhibit A to this Agreement.
 
“Shares” means the shares of common stock issuable upon conversion
 
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).
 
“Subsidiary” means any subsidiary of the Company as described on Exhibit 21.1 to
the Company’s Form 10-K.
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the NYSE Amex, the New York Stock Exchange, the Nasdaq National
Market, the OTC Bulletin Board, or “Pink Sheets” published by Pink Sheets, LLC
(or a similar organization or agency succeeding to its functions of reporting
prices).
 
“Transaction Documents” means this Agreement, the Series D Designations and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 
4

--------------------------------------------------------------------------------

 
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Series D Convertible Preferred Stock.
 
“VWAP” of a share of Common Stock as of a particular date (the “Determination
Date”) shall mean the price determined by the first of the following clauses
that applies: (a) if shares of Common Stock are traded on a national securities
exchange (an “Exchange”), the weighted average of the closing sale price of a
share of the Common Stock of the Company on the last five (5) Trading Days prior
to the Determination Date reported on such Exchange as reported in The Wall
Street Journal (weighted with respect to the trading volume with respect to each
such day); (b) if shares of Common Stock are not traded on an Exchange but trade
in the over-the-counter market and such shares are quoted on the National
Association of Securities Dealers Automated Quotations System (“NASDAQ”), the
weighted average of the closing sale price of a share of the Common Stock of the
Company on the last five (5) Trading Days prior to the Determination Date
reported on NASDAQ as reported in The Wall Street Journal (weighted with respect
to the trading volume with respect to each such day); (c) if such shares are an
issue for which last sale prices are not reported on NASDAQ, the average of the
closing sale price, in each case on the last five (5) Trading Days (or if the
relevant price or quotation did not exist on any of such days, the relevant
price or quotation on the next preceding Business Day on which there was such a
price or quotation) prior to the Determination Date as reported by the Over the
Counter Bulletin Board (the “OTCBB”), or any other successor organization; (d)
if no closing sales price is reported for the Common Stock by the OTCBB or any
other successor organization for such day, the average of the closing sale
price, in each case on the last five (5) Trading Days (or if the relevant price
or quotation did not exist on any of such days, the relevant price or quotation
on the next preceding business day on which there was such a price or quotation)
prior to the Determination Date as reported by the “pink sheets” by the Pink
Sheets, LLC, or any successor organization, (e) if no closing sales price is
reported for the Common Stock by the OTCBB or any other successor organization
for such day, then the average of the high and low bid and asked price of any of
the market makers for the Common Stock as reported on the OTCBB or in the “pink
sheets” by the Pink Sheets, LLC on the last five (5) Trading Days; or (e) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the holder and reasonably
acceptable to the Company.
 
ARTICLE 2
PURCHASE AND SALE
 
2.1           Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Purchaser agrees to purchase, and the
Company agrees to sell 90,910 shares of Series D Convertible Preferred Stock for
aggregate consideration consisting of $200,000 (the “Purchase Price”). On the
Closing Date, subject to the terms of this Agreement, Purchaser shall cause the
Purchase Price to be delivered to the Company. The Purchase Price shall be
delivered via wire transfer. The Company shall deliver to the Purchaser the
Series D Convertible Preferred Stock and the other items set forth in Section
2.2 issuable at the Closing or within specified periods subsequent, otherwise
described in Section 2.2(c). Upon satisfaction of the conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Becker Meisel
LLC, 354 Eisenhower Parkway, Eisenhower Plaza II, Suite 1500, Livingston, New
Jersey 07037, or such other location as the parties shall mutually agree.

 
5

--------------------------------------------------------------------------------

 
 
2.2           Deliveries.
 
(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:
 
(i)             this Agreement duly executed by the Company;
 
(ii)            a form of stock certificate for shares of Series D Convertible
Preferred Stock;
 
(iii)           any required consents or waivers;
 
(iv)           such other documents or certificates as may reasonably be
requested by Purchaser; and
 
(b)           On or prior to the Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)             this Agreement duly executed by such Purchaser;
 
(ii)            the Purchase Price; and
 
(iii)           such other documents as may reasonably be requested by the
Company or its counsel.
 
(c)           Within ten days of the Closing Date, the Company shall deliver or
caused to be delivered to the Purchaser the following:
 
(i)           The Certificate of Designation, as amended and filed; and
 
(ii)           A stock certificate for 90,910 shares of Series D Convertible
Preferred Stock.
 
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Purchaser contained herein;

 
6

--------------------------------------------------------------------------------

 
 
(ii)           all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)           the delivery by the Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)             the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 
(ii)            all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement; and
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date of the balance sheet (the “Balance Sheet”) included
in the annual report on Form 10-K for the year ended December 31, 2010 filed
with the Commission on March 31, 2011 (the “Form 10-K”).
 
Article 3
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. Except as set forth
under the corresponding section of the disclosure schedules delivered to the
Purchaser concurrently herewith (the “Disclosure Schedules”) which Disclosure
Schedules shall be deemed a part hereof and to qualify any representation or
warranty otherwise made herein to the extent of such disclosure, the Company
hereby makes the representations and warranties set forth below to Purchaser.
 
(a)           Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Exhibit 21.1 of the Form 10-K of the Company, as filed
with the Commission. The Company owns, directly or indirectly, such capital
stock or other equity interests in SMEI and in each other Subsidiary as
reflected on Exhibit 21.1 and otherwise disclosed in the Form 10-K free and
clear of any Liens, and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
If the Company has no Subsidiaries, then all other references in the Transaction
Documents to the Subsidiaries or any of them will be disregarded.

 
7

--------------------------------------------------------------------------------

 
 
(b)           Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
The Company and each of the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such corporate power and authority or qualification.
 
(c)           Independent Board. As of the date of this Agreement, the Board of
Directors of the Company consists of three (3) directors with 2 being
“independent”, as defined in the rules promulgated under the 1934 Act.
 
(d)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 
8

--------------------------------------------------------------------------------

 
 
(e)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(f)           Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than pursuant to Section 4.9 hereof, and the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (the “Required Approvals”).
 
(g)           Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company. The Company will have reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum on the date hereof.
 
(h)           Capitalization. The capitalization of the Company is as set forth
in Item 8 (Financial Statements and Supplementary Data, inclusive of footnote)
in the Form 10-K . Except as disclosed in the Form 10-K, no Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and as otherwise
disclosed in the Form 10-K, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 
9

--------------------------------------------------------------------------------

 
 
(i)           SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(j)           Litigation. Except as set forth in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the best of the
knowledge of the Company, any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

 
10

--------------------------------------------------------------------------------

 
 
(k)           Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect. None of the Company’s or its Subsidiaries’ employees is
a member of a union that relates to such employee’s relationship with the
Company, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and, to the knowledge of the
Company, the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. To the knowledge of the Company, the Company and
its Subsidiaries are in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(l)           Compliance. Neither the Company nor any Subsidiary (i) is in
material default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
to the knowledge of the Company, is or has been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business and all
such laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(m)           Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 
11

--------------------------------------------------------------------------------

 



 
(n)           Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries, Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
     
(o)           Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violate or
infringe upon the rights of any Person unless such notice has been resolved
without a Material Adverse Effect. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expecting to have a Material Adverse Effect.
     
(p)           Insurance. Except as set forth on Schedule 3.1(p), the Company and
the Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage at
least equal to the aggregate Subscription Amount. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
     
(q)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than (i) for payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company or a Subsidiary and (iii) for other employee
benefits, including stock option or stock grant agreements under any stock plans
of the Company.


 
12

--------------------------------------------------------------------------------

 



 
(r)           No Disagreements with Auditors and Lawyers. To the knowledge of
the Company, there are no material disagreements of any kind presently existing,
or reasonably anticipated by the Company to arise, between the Company and the
auditors and lawyers formerly or presently employed by the Company.
     
(s)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
     
(t)           Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby.
     
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
     
(v)           Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that Purchaser has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
     
(w)           No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act.


 
13

--------------------------------------------------------------------------------

 



 
(x)           All outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments is
set forth in the SEC Reports. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed (other than
trade accounts payable incurred in the ordinary course of business) in excess of
$25,000, (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
     
(y)           Tax Status. The Company has timely filed all tax returns, reports,
declarations, statements, and other information required by law to be filed with
or supplied to any taxing authority with respect to the Taxes (as defined below)
owed by the Company (the “Tax Returns”). All Taxes due and payable on or before
the Closing have been paid or will be paid prior to the time they become
delinquent. All Taxes that the Company is or was required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper governmental entity. The Company has not been advised
(a) that any of the Tax Returns have been or are being examined or audited as of
the date hereof, (b) that any such examination or audit is currently threatened
or contemplated, or (c) of any deficiency in assessment or proposed judgment to
its Taxes. The Company has no knowledge of any liability for any Taxes to be
imposed upon its properties or assets as of the date of this Agreement that are
not adequately provided for on the Balance Sheet. The Company has delivered or
made available to the Purchaser true and complete copies of all federal income
Tax Returns, examination reports, and statements of deficiencies filed by,
assessed against or agreed to by the Company in the past three years. The
Company has never been a member of a consolidated or affiliated group of
corporations filing a consolidated or combined income Tax Return, nor does the
Company have any liability for Taxes of any other person or entity. The Company
is not a party to any tax allocation or sharing arrangement or tax indemnity
agreement. For purposes of this Agreement, the term “Taxes” shall mean all
taxes, charges, fees, levies, or other similar assessments or liabilities,
including, without limitation, income, gross receipts, ad valorem, premium,
value-added, excise, real property, personal property, sales, use, transfer,
withholding, employment, payroll, and franchise taxes imposed by the United
States of America or any other governmental entity, and any interest, fines,
penalties, assessments, or additions to tax resulting from, attributable to or
incurred in connection with any tax or any contest or dispute thereof.
     
(z)           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


 
14

--------------------------------------------------------------------------------

 



 
(aa)           Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by Purchaser or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to the Purchaser’s
purchase of the Securities. The Company further represents to Purchaser that the
Company’s decision to enter into this Agreement and the other Transaction
Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
     
(bb)           Acknowledgement Regarding Purchaser’s Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company (i) that Purchaser has not been asked
to agree, nor has Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by Purchaser,
including Short Sales, and specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that Purchaser, and
counter-parties in “derivative” transactions to which Purchaser is a party,
directly or indirectly, presently may have a “short” position in the Common
Stock, and (iv) that Purchaser shall not be deemed to have any affiliation with
or control over any arm’s length counter-party in any “derivative” transaction.
The Company further understands and acknowledges that (a) Purchaser may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
     
(cc)           Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) except in private transactions not involving a market maker,
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the securities of the Company or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to the Company’s placement agent in connection with the placement of the
Securities.


 
15

--------------------------------------------------------------------------------

 
 
  3.2           Representations and Warranties of the Purchaser. Purchaser
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows:

     
(a)           Organization; Authority. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of Purchaser. Each Transaction Document
to which it is a party has been duly executed by Purchaser, and when delivered
by Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
     
(b)           Own Account. Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities in compliance with applicable federal and state securities laws)
in violation of the Securities Act or any applicable state securities law.
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.
     
(c)           Purchaser Status. At the time Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
converts any Series D Convertible Preferred Stock it will be either: (i) an
“accredited investor” as defined in Rule 501 under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A (a) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
     
(d)           Experience of Such Purchaser. Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.


 
16

--------------------------------------------------------------------------------

 



 
(e)           General Solicitation. Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
     
(f)           Short Sales and Confidentiality Prior To The Date Hereof. Other
than the transaction contemplated hereunder, Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with Purchaser, executed any disposition, including Short Sales,
in the securities of the Company during the period commencing from the time that
Purchaser first received a term sheet (written or oral) from the Company or any
other Person setting forth the material terms of the transactions contemplated
hereunder until the date hereof (“Discussion Time”). Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement, Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
     
(g)           Risk Factors. Purchaser hereby agrees and acknowledges that it has
been informed of the following: (i) there are factors relating to the subsequent
transfer of any Securities acquired hereunder that could make the resale of such
Securities difficult; and (ii) there is no guarantee that Purchaser will realize
any gain from the purchase of the Securities. The purchase of the Securities
involves a high degree of risk and is subject to many uncertainties. These risks
and uncertainties may adversely affect the Company’s business, operating results
and financial condition. In such an event, the trading price for the Common
Stock could decline substantially and Purchaser could lose all or part of its
investment.
     
(h)           Due Diligence. Purchaser hereby agrees and acknowledges that
Purchaser has reviewed the SEC Reports and has had an opportunity to meet with
representatives of the Company and to ask questions and receive answers to
Purchaser’s satisfaction regarding the Company’s proposed business and the
Company’s financial condition in order to assist Purchaser in evaluating the
merits and risks of purchasing the Securities. All material documents and
information pertaining to the Company and the purchase of Securities hereunder
that have been requested by Purchaser have been made available to Purchaser.
     
(i)           Certain Fees. Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.


 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

       
  4.1           Transfer Restrictions.
           
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of Purchaser or in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement.
         
(b)           The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
         
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
           
(c)           The Company acknowledges and agrees that Purchaser may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company, provided,
however, the Company may require the Purchaser to provide to the Company an
opinion of counsel selected by the Purchaser and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company to the effect that such transfer or pledge does not
require registration of such transferred or pledged Securities under the
Securities Act. At Purchaser’s expense, the Company will execute and deliver
such reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.


 
18

--------------------------------------------------------------------------------

 


 4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
       
 4.3           Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchaser.
       
 4.4           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that Purchaser is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Purchaser.
       
 4.5           Additional Company Covenants.
           
(a)           Retention of “Big Four” Audit Firm. The Company shall retain a
“Big Four” audit firm by June 30, 2012.
         
(b)           Exchange Act Registration. The Company (a) will continue its
obligation to report to the SEC under Section E 12(d) of the 1934 Act and will
use its best efforts to comply in all respects with its reporting and filing
obligations under the 1934 Act, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend any such registration or to terminate or suspend its
reporting and filing obligations under the 1934 until the Purchasers have
disposed of all of their Shares.


 
19

--------------------------------------------------------------------------------

 
 
4.6           Reimbursement. If Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any other stockholder), solely as a result of
Purchaser’s acquisition of the Securities from the Company under this Agreement,
the Company will reimburse Purchaser for its reasonable legal and other expenses
(including the cost of any investigation preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchaser who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchaser and any such Affiliate, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Purchaser and any such Affiliate and any such Person. The
Company also agrees that neither the Purchaser nor any such Affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company solely as a result of acquiring the Securities under this
Agreement.
 
4.7           Indemnification of Purchaser. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser,
or any of its Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser, solely as a result of such Purchaser’s acquisition
of the Securities pursuant to this Agreement (unless such action is based upon a
breach of such Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one (1) such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (i) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents, except if such
claim arises primarily from a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance.
 
 
20

--------------------------------------------------------------------------------

 
 
4.8           Reservation and Listing of Securities.
 
(a)           The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.
 
(b)           If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors of the Company shall use commercially
reasonable efforts to amend the Company’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the ninetieth (90th) day after such date.
 
4.9           Waiver of Anti-Dilution Rights. The Company and the Purchaser
hereby acknowledge that the issuance and sale of the Securities may trigger
certain anti-dilution rights that the Purchaser is entitled to under certain
other agreements pursuant to which the Purchaser acquired other securities of
the Company. The Purchaser hereby waives any and all such anti-dilution rights
and hereby acknowledges that the issuance and sale of the Securities will not
result in adjustments to the purchase prices, conversion prices, or exercise
prices of any other outstanding securities of the Company held by the Purchaser.
 
4.10          Reserved.
 
4.11          Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of Purchaser.

 
21

--------------------------------------------------------------------------------

 
 
4.12           Short Sales and Confidentiality After The Date Hereof. The
Purchaser covenants that neither it nor any Affiliate acting on its behalf or
pursuant to any understanding with it will execute any Short Sales during the
period commencing at the Discussion Time and ending at the time that the
transactions contemplated by this Agreement are first publicly announced. The
Purchaser covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, Purchaser does not make any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced.
 
4.13           Securities Laws Disclosure Publicity. The Company shall, within 4
Business Days of the Closing Date, file the Form 8-K with the Commission. The
Company and each Purchaser shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and neither
the Company nor any Purchaser shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Purchaser, or without the prior consent of
the Purchaser, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with (i) any registration statement and (ii) the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).
 
4.14           Furnishing of Information; Public Information.
 
(a) Until the earliest of the time that (i) Purchaser does not own any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as Purchaser owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchaser to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

 
22

--------------------------------------------------------------------------------

 
 
(b) At any time during the period commencing from the one year anniversary of
the date hereof and ending on the earlier of (i) at such time that all of the
Securities may be sold without 22 the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144 and (ii) two years from the date hereof, if the Company
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) (a “Public Information Failure”) then, in addition to such
Purchaser’s other available remedies, the Company shall pay to a Purchaser, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Securities, an amount in cash
equal to one percent (1%) of the aggregate Purchase Price of such Purchaser’s
Securities on the day of a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required for the
Purchaser to transfer the Underlying Shares pursuant to Rule 144. The payments
to which a Purchaser shall be entitled pursuant to this Section are referred to
herein as “Public Information Failure Payments.” Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the fifth (5th) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.0%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
4.15           Listing, Securities Exchange Act of 1934 and Rule 144
Requirements.
 
(a) The Company is required to maintain their current listing on the OTC
Bulletin Board or a listing on a higher exchange, maintain their status as a
public company subject to the reporting requirements of the 1934 Act and shall
not take any action which would cause its Common Stock not to be traded on their
current exchange, except that the Company may list the Common Stock on the
Nasdaq Stock Market, NYSE Amex Equities or New York Stock Exchange ( and if the
Company’s Common Stock is current on the Pink Sheets the Company must be fully
reporting per Rule 144 until such time as they are regulated by the 1934 Act.)
If for any time after the Closing Date the Company is no longer in compliance
with this Section 4.15, then the Company shall pay to the Purchaser as
liquidated damages and not as a penalty, an amount equal to two percent (2%) per
month of the Purchase Price.
 
(b) Not later than June 30, 2012, the Company shall use its commercially
reasonably best efforts to cause its Common Stock, to be listed on the Nasdaq
Market (the “Listing Upgrade Event”), and, from and after the date of such
listing, (ii) to continue to be listed on this market. If, for any time after
the Closing Date, the Company is not in compliance with this Section 4.15(b),
then the Company shall pay to the Purchaser as liquidated damages and not as a
penalty, an amount equal to three percent (3%) per month of the Purchase Price
for the Shares then held by the Purchaser.

 
23

--------------------------------------------------------------------------------

 
 
Liquidated damages payable pursuant to Sections 4.15(a) and 4.15(b) shall be
payable in shares of Preferred Stock or cash, as the Purchaser may request. If,
pursuant to this Agreement, 23 in any section of this Agreement, shares of
Preferred Stock are to be delivered for liquidating damages, each share of
Preferred Stock shall be valued at the lesser of (a) amount equal to the
Conversion Ratio, as set forth in the Certificate of Designation, which
initially shall be twenty (20), multiplied by the average closing price of the
Common Stock for the five (5) trading days preceding the date on which the
computation is required to be made or (b) Conversion Price in effect on the date
on which the computation is required to be made as stated in the Certificate of
Designations. Such damages shall be payable monthly on the tenth (10th) day of
the following month, provided, further, however, that the liquidated damages
payables pursuant to the terms hereof shall apply on a daily pro-rata basis for
the time period that the Company is in default of such Sections and shall cease
to accrue immediately upon the Company’s compliance with the terms of this
Sections.
 
4.16           Rule 144 Sales/Registration. At a date no earlier than October
30, 2011, the Company shall either (a) notify the transfer agent that the Shares
may be treated as freely transferable without restriction and otherwise
cooperate with such transfer agents requests for information, or, alternatively,
(b) cause an effective registration statement to be filed to permit disposition
by the Purchaser. The Company’s obligations under (a) of this Section 4.16 are
conditioned upon the delivery of a legal opinion by Company’s legal counsel with
supporting affidavits from Purchaser with support for the supporting legal
opinions to the effect that such Shares may be transferred in reliance in Rule
144 or other available exemption and such form of opinion and support being
reasonably satisfactory to the transfer agent. The Company’s obligations under
(b) of this Section 4.16 are conditioned upon the reasonable cooperation of
Purchaser in provide any information reasonably necessary to prepare, file and
maintain an effective registration statement for such Shares, including
responding to information requests and comments from the SEC.
 
4.17           Preferred Stock. For a period of three (3) years from the First
Closing Date, the Company will not issue any preferred stock of the Company with
the exception of Preferred Stock issued to the Investors and preferred stock
issued and outstanding prior to the Closing.
 
4.18           Convertible Debt. On or prior to the Closing Date, the Company
will cause to be cancelled all convertible debt in the Company. For a period of
three (3) years from the First Closing Date, the Company will not issue any
convertible debt.
 
4.19           No Outside Interests. The Company’s chairman and chief executive
officer will devote his full time and attention to the business of the Company
and shall not have any business interests or activities other than as chairman
or chief executive officer, as the case may be, except that he may devote time,
which shall not be material and which shall not interfere with his duties as the
Company’s chairman or chief executive officer, as the case may be, to personal
passive investments and charitable and community activities. Furthermore, none
of the Company Stockholders or executives and directors shall have any interests
or engage in any business which is directly or indirectly competitive with that
of the Company or any Subsidiary. The chief executive office may, upon approval
by Board, serve as a member of the board of directors of other companies.

 
24

--------------------------------------------------------------------------------

 
 
4.20           Independent Directors; Committees. At Closing, the Company shall
have (i) caused the appointment of the board of directors (the “Board”), which
shall not consist of more than five (5) members, the majority of whom to be
qualified independent directors, as defined in the rules promulgated under the
1934 Act, (ii) caused the appointment of a majority of independent directors to
the audit and compensation committees of the Company and (iii) obtained a
directors and officers insurance policy with appropriate levels of coverage, as
determined by the Board and provided such coverage is available on commercially
reasonable terms. All independent directors elected to the board of directors
will be individuals of substantial net worth who also have served as directors
of at least one other public company which has a history of reporting a profit
on its annual financial statements. If anytime after Closing Date, the Company
fails to have a majority of qualified independent directors on the Board or
majority of independent directors comprising the audit and compensation
committee pursuant to this Section 4.20, the Company shall pay to the Purchaser,
as liquidated damages and not as a penalty, an amount equal to fourteen percent
(14%) per annum of the Purchase Price for the Shares then held by Purchaser,
payable monthly in cash or Preferred Stock at the option of Purchaser. Such
liquidated damages shall not accrue and become payable until after the Company
has (a) received a demand notifying the Company of a breach of the provisions of
this Section 4.20 and (b) thereafter not cured such breach within sixty (60)
days. The parties hereto agree that the only damages payable for a violation of
the terms of this Agreement with respect to which liquidated damages are
expressly provided shall be such liquidated damages. Nothing shall preclude the
Investor from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement. The parties hereto agree that the
liquidated damages provided for in this Section 4.20 constitute a reasonable
estimate of the damages that may be incurred by the Purchaser by reason of the
failure of the Company to comply with provisions in this Section 4.20.
 
4.21           Use of Proceeds. The Company will use the proceeds from the sale
of the Preferred Stock (excluding amounts paid by the Company for legal and
administrative fees in connection with the sale of such securities) to expand
production capacity, establish sales offices and fund promotional efforts and
fund working capital and acquisitions needs.
 
4.22           Right of First Refusal. For a period of twenty four (24) months
from the First Closing, Purchaser shall have the right to participate in any
subsequent funding by the Company on a pro rata basis at ninety percent (90%) of
the offering price.
 
4.23           Price Adjustment. For a period of four (4) years from the First
Closing the Company can not sell or issue Common Stock at a price, or warrants,
options, convertible debt or equity securities with an exercise price per share
or a conversion price per share (such lower sales price, conversion or exercise
price, as the case may be, being referred to as the “Subsequent Financing
Price”), which is less than the Protection Price then in effect (the Protection
Price shall be calculated as:
 
 
●
the Year 1 Protection Price shall be twice the Conversion Price as defined in
the Certificate of Designation in effect as of the Closing Date.

 
●
the Year 2 Protection Price shall be the Year 1 Protection Price plus 50%. 25


 
25

--------------------------------------------------------------------------------

 
 
 
●
the Year 3 Protection Price shall be the Year 2 Protection Price plus 50%.

 
●
the Year 4 Protection Price shall be the Year 2 Protection Price plus 50%.

 
If during the period of four (4) years from the First Closing the Company closes
on the sale or issuance of Common Stock at a price, or warrants, options,
convertible debt or equity securities with an exercise price per share or a
conversion price per share which is less than the Protection Price then in
effect then the Conversion Price shall be lowered by the percentage difference
between the Protection Price and Subsequent Financing Price. The Company shall
file such amendments requires to conform the Certificate of Designation so as
effectuate this Protected Price provision in this Section 4.23, as and when
required.
 
The following table demonstrates the Protection Price and adjustment to
Conversion Price through year 3 with an initial Conversion Price of $0.11 and an
example of a subsequent financing of $0.30 in Year 2 and a further financing of
$0.60 in Year 4:
 
Year
 
Protection
Price
   
Examples of
Subsequent
Financing
Prices:
   
% diff between
Protection Price
and Subsequent
Financing Price
   
Current
Conversion
Price
 
Initial Preferred Conversion Price
 
  $ 0.11  
Year 1
  $ 0.22    
none
   
na
    $ 0.11  
Year 2
  $ 0.33     $ 0.30       9.00 %    $ 0.10  
Year 3
  $ 0.50    
none
   
na
    $ 0.10  
Year 4
  $ 0.74     $ 0.60       19.00 %   $ 0.08  

 
4.24           Issuance of Additional Preferred Shares Based on Revenues and
EBITDA
 
In addition to the shares of Series D Convertible Preferred Stock delivered
post-closing in connection with the Closing, the Company shall deliver
additional shares of such Series D Preferred Stock upon the occurrence of the
following events:
 
(a)           for the fiscal year ended December 31, 2011, the Company’s
consolidated gross revenues does not equal or exceed $22,693,000 (the “Target
2011 Revenue”), upon which event the Company shall issue to Purchaser additional
Preferred Series D Preferred as described below.
 
(b)           for the fiscal year ended December 31, 2012, the Company’s EBITDA
does not equal or exceed $4,926,000 (the “Target 2012 EBITDA”), upon which event
the Company shall issue to Purchaser additional Preferred Series D Preferred as
described below.
 
Should either event (a) or (b) occur, then the number of additional Series D
Preferred Shares which are to be issued to Purchaser shall equal seven and
one-half percent (7.5%) of the number Series D Preferred Shares issued to
Purchaser under this Agreement. If both events (a) and (b) occur, then the
cumulative number of additional Series D Preferred Shares which Company will
issue to Purchaser will equal, but not exceed fifteen percent (15%).

 
26

--------------------------------------------------------------------------------

 
 
In the event that the Company does not file its Form 10-KSB for the year ended
December 31, 2011 or 2012 with the SEC within thirty (30) days after the date
that filing was required, after giving effect to any extension pursuant to Rule
12b-25 of the Exchange Act, than additional shares of Series D Convertible
Preferred Stock equal to 15% of Series D Preferred Shares issued to the
Purchaser under this Agreement shall be delivered to the Purchaser immediately.
 
The date for determining whether the Company has meet its Target 2011 Revenue,
or its Target 2012 EBITDA shall be date on which the Company files its Form
10-KSB with the SEC, after giving effect to any extension pursuant to Rule
12b-25 of the Exchange Act.
 
4.25           Insider Selling. For a period of three (3) years, no executive,
officer or director of the Company will sell any shares of Common Stock during
the period in which such person serves as an executive, director or officer or
the Company. Andrew Barron Worden shall not be, directly nor indirectly, subject
to this restriction. The Company further agrees to secure undertakings from any
executive, officer or director to company with this provision. Without limiting
the generality of the foregoing, the undertaking shall contain language which
states that the holders of common shares who otherwise falls into this category
shall not to directly or indirectly offer to sell, grant an option for the
purchase or sale of, transfer, pledge assign, hypothecate, distribute or
otherwise encumber or dispose of any securities in the Company in a transaction
which is not in the public market unless the transferee agrees to be bound by
the provisions of this Section 4.25.
 
4.26           Employment and Consulting Contracts. For five (5) years after the
First Closing Date, the Company must obtain unanimous approval from the
Compensation Committee of the Board regarding any awards of compensation for any
officer, director, employee or consultants that exceeds $175,000 per annum.
 
4.27           Retention of Investor Relations. The Company must retain an
investor relations firm within 60 days post First Closing Date.
 
4.28           No Loans or Advances. Until the earlier of five (5) years from
the Closing Date, the Company and its Subsidiaries will not make any loans,
advances or other extensions of credit to the executive officers or directors of
the Company, any Subsidiary or any Related Company or any family member or
Affiliate of any of such executive officers or directors.
 
4.29           Subsequent Transactions. From the date hereof, the Company shall
be prohibited from effecting or entering into or being in any agreement to
effect any transaction involving a “Variable Rate Transaction” or an “MFN
Transaction” (each as defined below). The term “Variable Rate Transaction” shall
mean a transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock. The
term “MFN Transaction” shall mean a transaction in which the Company issues or
sells any securities in a capital raising transaction or series of related
transactions which grants to an investor the right to receive additional shares
based upon future transactions of the Company on terms more favorable than those
granted to such investor in such offering. Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

 
27

--------------------------------------------------------------------------------

 
 
Article 5
MISCELLANEOUS
 
5.1           Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchaser.
 
5.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.4           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 
28

--------------------------------------------------------------------------------

 
 
5.5           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.6           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser (other than by merger). Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers any Securities, provided such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchaser”.
 
5.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
5.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Hillsborough County, Florida. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Hillsborough County, Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 
29

--------------------------------------------------------------------------------

 
 
5.9           Survival. The representations, warranties, covenants and other
agreements contained herein shall survive the Closing and the delivery, exercise
and/or conversion of the Securities, as applicable for a period of two (2) years
from the date of this Agreement.
 
5.10           Execution. This Agreement may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.11           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.12           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.13           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Remainder of Page Intentionally Left Blank)
(Signature Pages Follow)

 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
LATTICE INCORPORATED
 
Address for Notice:



By:
  /s/ Paul Burgess  
7150 N. Park Drive, Suite 500
Name:  Paul Burgess
 
Pennsauken, NJ 08109
Title:    Chief Executive Officer
   

 
With a copy to (which shall not constitute notice):
 
James M. McCarrick, Esq.
Becker Meisel LC
354 Eisenhower Parkway
Eisenhower Plaza II, Suite 1500
Livingston, New Jersey 07039
Tel: (973) 422-1100
Fax: (973) 422-9122
 
(Remainder of Page Intentionally Left Blank)
(Signature Page For Purchaser Follows)

 
3

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGE TO SECURITIES
PURCHASE AGREEMENT]
 
          IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the dates first indicated above.
 
Name of Purchaser: Barron Partners LP
   
Signature of Authorized Signatory of Purchaser:  
  /s/ Andrew Barron Worden



Name of Authorized Signatory:  
   Andrew Barron Worden



Title of Authorized Signatory:  
  Chairman & CEO



Email Address of Purchaser:  
  abw@barronpartners.com



Facsimile Number of Purchaser:  
  212-359-0222  
Jurisdiction of Organization of Purchaser: New York
 
Address for Notice of Purchaser: 730 Fifth Avenue, 26th Floor, New York, NY
10019

 
 
 
Address for Delivery of Securities for Purchaser (if not same as above):
 
 
 
3